Per Curiam,
This was an application for a wholesale liquor license. The record shows that the case was heard, considered and decided by the learned court below, and that the license was refused on the ground that in the opinion of the’court it was not necessary. It is true it was the individual opinion of the judge upon which this action was taken, but we have so many times held that such opinion may be the basis of decision that we regard the subject as settled, and do not deem it necessary to review the cases or to change them : Gross’s License, 161 Pa. 344; Mead’s License 161 Pa. 375; American Brewing Co.’s License, 161 Pa. 378; Kelminski’s App., 164 Pa. 231.
Decree affirmed and appeal dismissed at the cost of appellants.